§FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF CoLUMBIA MAY l 4 2013
{.“Ierk, U.S. District and
Bankruptcy Courts
Xavier Flores, )
)
Piainriff, )
)
v. ) civil Action N@. 13

y /7©3
Michael A. Perez, )
)
Defendant. )
)

MEM()RANDUM OPINION

This matter is before the Court on review of plaintiffs pro se complaint and application
to proceed in forma pauperis The application will be granted and the case will be dismissed
pursuant to 28 U.S.C. § l9l5(e)(2)(B)(ii) (requiring dismissal of a case upon a determination that
the complaint fails to state a claim upon which relief may be granted).

Plaintiff, a homeless individual who submitted more than 30 mostly cryptic complaints
within the first two weeks of March alone, sues an individual in Chicago, lllinois, purportedly
under the Americans with Disabilities Act ("ADA"), 42 U.S.C. § 12101 et seq. He states that he
"received no service from [defendant] and a breach of his oath of office [sic]." Compl. at l.

A plaintiffs "allegations must be enough to raise a right to relief above the speculative
level . . . ." Bell Atlantz`c Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted); see
Aktieselskabet AF 2], N0v. 2001 v. Fame Jeans, Inc., 525 F.3d 8, 16 n.4 (D.C. Cir. 2008) ("We
have never accepted ‘legal conclusions cast in the form of factual allegations’ because a

complaint needs some information about the circumstances giving rise to the claims.") (quoting

1

Kowal v. MCI Commc'ns Corp., 16 F.3d l27l, 1276 (D.C. Cir. 1994)). Plaintiff does not allege
that he was mistreated because of a disability and, therefore, has stated no facts to support an
ADA claim. Even if he had, such a claim is properly brought in the judicial district where the
alleged unlawful practice occurred or where the relevant records are maintained and
administered, which appears in this case to be the United States District Court for the Northem
District of Illinois. See 42 U.S.C. § 121 l7(a) (incorporating Title VII's enforcement procedures
set forth at 42 U.S.C. § 2000e-5(f)(3). A separate Order of dismissal accompanies this

Memorandum Opinion.

 

\l\)\_/ United Statbs District Judge

Date: May , 2013